Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the biodegradable polymer particles include different polymers from the biocompatible fibers”. It is unclear what is meant by this since the fibers and particles are claimed as two separate components. For purposes of examination the claim will be read as both the fibers and the particles are formed from polymers and may comprise different polymers.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 2014/0288650 A1) in view of Gingras (US 2006/0141012 A1).

Regarding claim 1, Hunt discloses an implant for interfacing with a bone structure (Abstract) comprising:
	a web structure (paragraph [0070]) comprising a plurality of struts (paragraphs [0026, 70]) joined at nodes (paragraph [0026]), wherein the web structure is configured to interface with human bone tissue (Abstract);
	a plurality of biocompatible fibers contained within the web structure (paragraph [0069] discloses fibers in the form of electrospun materials, e.g. polymer or titanium).

Hunt is silent regarding a plurality of biodegradable polymer particles contained within the biocompatible fibers, wherein the biodegradable polymer particles contain a bone growth promoting agent. 

Gingras teaches tissue scaffolds configured to facilitate tissue regeneration, such as for bone regeneration (paragraph [0004]).   Gingras teaches the use of polymer compositions (particles) to suit desired applications in which the polymer particles may degrade or resorb at different rates and may be blended or coated with bioactive agents/bone growth promoting agents (paragraph [0095]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Hunt to include the plurality of biodegradable polymer particles and bone growth promoting agents, as taught by Gingras, for the purpose of suiting desired applications by influencing such characteristics of the implant/scaffold like stiffness and biosorption rates (paragraph [0096]). 

Regarding claim 2, Hunt in view of Gingras discloses the implant of claim 1, wherein the biodegradable polymer particles are configured to degrade over time and release the bone growth promoting agent (Gingras, paragraph [0095]).   

Regarding claim 3, Hunt in view of Gingras discloses the implant of claim 2, wherein a rate of release of the bone growth promoting agent is determined, at least in part, by a rate of degradation of the biodegradable polymer particles (Gingras, paragraph [0095, 113])

Regarding claim 4, Hunt in view of Gingras discloses the implant of claim 2, wherein a rate of release of the bone growth promoting agent is determined, at least in part, by a particle size of the biodegradable polymer particles (Gingras, paragraphs [0108-110]). 

Regarding claim 5, Hunt in view of Gingras discloses the implant of claim 1, wherein the biodegradable polymer particles include a plurality of polymers having different rates of biodegradation (Gingras, paragraphs [0096-113]), and wherein the biodegradable polymer particles degrade at different rates and release the bone growth promoting agent at different times (because the particles will degrade at different rates, the agent will release at different times).  

Regarding claim 6, Hunt in view of Gingras discloses the implant of claim of claim 1, wherein the biodegradable polymer particles include a distribution of different particle sizes, and wherein the different particle sizes degrade at different rates and release the bone growth promoting agent at different times. (Gingras, paragraphs [0108-110]). 
 
Regarding claim 7, Hunt in view of Gingras discloses the implant of claim 1, wherein the biodegradable polymer particles include a plurality of different bone growth promoting agents contained with a plurality of different biodegradabile polymer particles, and wherein a first bone growth promoting agent is released by a first biodegradable polymer particle at a first rate over time and a second bone growth promoting agent is released by a second biodegradable polymer particle at a second rate over time (Gingras, paragraphs [0011-14, 108-110]). 
.  
Regarding claim 8, Hunt in view of Gingras discloses the implant of claim 1, wherein the biocompatible fibers substantially fill at least a portion of an interior volume of the web structure (Hunt, paragraph [0069]). 

Regarding claim 9, Hunt in view of Gingras discloses the implant of claim 1, wherein the biocompatible fibers are coated on one of more of the structs in the web structure (Hunt, paragraph [0069]). 

Regarding claim 10, Hunt in view of Gingras discloses the implant of claim 1, wherein the bone growth promoting agent includes a protein or a small molecule (Gingras, paragraph [0012]). 

Regarding claim 12, Hunt in view of Gingras discloses the implant of claim 1, wherein the web structure comprises a space truss having two or more planar truss units (Hunt, paragraph [0008]).  

Regarding claim 13 (as best understood), Hunt in view of Gingras discloses the implant of claim 1, wherein the biodegradable polymer particles include different polymers from the biocompatible fibers (Gingras paragraphs [0011-13, 108-110]).  

Regarding claim 14, Hunt in view of Gingras discloses the implant of claim 1, wherein the biocompatible fibers are microfibers, nanofibers, macrofibers, or combinations thereof (Hunt, paragraph [0070]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 2014/0288650 A1) in view of Gingras (US 2006/0141012 A1) and further in view of Riley et al. (US 2006/0182780 A1).

Regarding claim 11, Hunt in view of Gingras discloses the implant of claim 1, except wherein the bone growth promoting agent include calcium phosphate or polysaccharaide.  

Riley teaches an implantable device and materials (Abstract) comprising therapeutic agents.  The agents may comprise calcium phosphate or polysaccharides (paragraph [0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agent of Gingras to include calcium phosphate or polysaccharide since both are known therapeutic agents and biocompatible, as taught by Riley.



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 2014/0288650 A1) in view of Gingras (US 2006/0141012 A1) and further in view of McShane, III et al. (US 2017/0042697 A1).

Regarding claim 15, Hunt in view of Gingras discloses the implant of claim 1, except wherein the biocompatible fibers are collagen fibers, cortical fibers, allograft fibers, synthetic fibers, or combinations thereof

McShane teaches an implantable device wherein the device may have various components fabricated from biocompatible materials such as synthetic polymers (paragraph [0125]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer fibers of Hunt such that they are synthetic polymer fibers, as taught by McShane, for the purpose of being biocompatible while maintaining a balance between strength and flexibility. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773